DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang CN202402462.
Zhuang discloses:
Claim 1- a first driving unit (41) including a first gear (412) and a second gear (411) that are connected coaxially (see at least figures 3 and 9), a radius of the first gear being different from a radius of the second gear (see figures 3 and 9); a second driving unit (42) coupled to the first driving unit; a first rotation shaft (21) operatively coupled to the first driving unit (the gears rotate together and are therefore “operatively coupled”; and a second rotation shaft (31) operatively coupled to the second driving unit, wherein the first rotation shaft and the second rotation shaft rotate synchronously via actions of the first driving unit and the second driving unit (the device performs this function).

Claim 2- The connection structure according to claim 1, wherein: the first rotation shaft (21) comprises a first engagement gear (24) engaged with the first gear (412) of the first driving unit, and in response to rotation of the first rotation shaft, the first engagement gear triggers the first driving unit to rotate with the first rotation shaft (the device performs this function.

Claim 3- The connection structure according to claim 2, wherein the second rotation shaft (31) comprises a second engagement gear (34) engaged with the second driving unit (see figure 3); the second driving unit (42)  is engaged with the second gear (411) of the first driving unit, and in response to rotation of the first rotation shaft, the second driving unit drives the second rotation shaft to rotate with the first rotation shaft (the device performs this function).

Claim 4- The connection structure according to claim 3, wherein the second driving unit (42) comprises a third gear (421) and a fourth gear (422) that are connected coaxially (see figure 3), a radius of the third gear is different from a radius of the fourth gear (see figures 3 and 4), the fourth gear (422) is engaged with the second gear (411) of the first driving unit, and in response to rotation of the second gear of the first driving unit, the fourth gear rotates with the second gear of the first driving unit (the device performs this function), and the third gear (421) is engaged with the second engagement gear (34) of the second rotation shaft (31), and in response to rotation of the fourth gear, the third gear drives the second engagement gear of the second rotation shaft to rotate with the third gear (the device performs this function.

Claim 6- The connection structure according to claim 1, wherein the connection structure further includes two gaskets (12, 13), the two gaskets are sleeved on the first rotation shaft and the second rotation shaft, respectively (see figures 1, 2 and 6), and relative positions of the first rotation shaft and the second rotation shaft with respect to a gear box are fixed via the two gaskets (see figures 1, 2 and 6).


Claim 7- An electronic device, comprising:a first body (50); a second body (60); and at least one connection structure (see 22, 32 in figure 8) connecting the first body and the second body, wherein: the connection structure includes a first rotation shaft (21), a second rotation shaft (31), a first driving unit (41) , and a second driving unit (42), the first driving unit is operatively coupled to the second driving unit (the gears rotate together and are therefore operatively connected), the first rotation shaft is operatively coupled to the first driving unit (see figure 3), the second rotation shaft is coupled to the second driving unit (see figure 3), and the first rotation shaft and the second rotation shaft are further coupled to the first body and the second body (they are coupled via 22, 32), respectively, to allow the first body to rotate and stop rotation at a first angle with respect to the second body (the device performs this function).

Claim 8- The electronic device according to claim 7, wherein the first driving unit includes a first gear (412) and a second gear (411) that are connected coaxially, a radius of the first gear is different from a radius of the second gear (see figures 3 and 4), the first rotation shaft comprises a first engagement gear (24) engaged with the first gear (412) of the first driving unit, and in response to rotation of the first rotation shaft, the first engagement gear included in the first rotation shaft rotates the first driving unit with the first rotation shaft (the device performs this function).

Claim 9- The electronic device according to claim 8, wherein the second rotation shaft comprises a second engagement gear (34) to be engaged with the second driving unit (42); the second driving unit (42) is engaged with the second gear (411) of the first driving unit; and in response to rotation of the first driving unit, the second driving unit drives the second rotation shaft, rotating the second rotation shaft with the second driving unit (the device performs this function).

Claim 10- The electronic device according to claim 9, wherein the second driving unit (42) comprises a third gear (421) and a fourth gear (422) that are connected coaxially, a radius of the third gear is different from a radius of the fourth gear (see figures 3 and 4), the fourth gear (422)  is engaged with the second gear (411) of the first driving unit, and in response to rotation of the second gear of the first driving unit, the fourth gear rotates with the second gear of the first driving unit rotates (the device 

Claim 12- The electronic device according to claim 7, wherein the connection structure further includes two gaskets (12, 13), the two gaskets are sleeved on the first rotation shaft and the second rotation shaft, respectively, and relative positions of the first rotation shaft and the second rotation shaft with respect to a gear box are fixed via the two gaskets (see figures 1, 2, and 6).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang CN202402462 in view of Ahn et al. US 9,274,552.
Zhuang discloses all of the claimed subject matter as described above. Zhuang does not disclose a gear box, the gear box sleeves the first driving unit and the second driving unit, and the first rotation shaft and the second rotation shaft rotate with respect to the gear box.
	Ahn teaches a gear box (45), the gear box sleeves the first driving unit and the second driving unit, and the first rotation shaft and the second rotation shaft rotate with respect to the gear box for the purpose of protecting the gears.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658